       Case 1:20-cr-10015-DJC Document 161-1 Filed 01/06/21 Page 1 of 3




                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHSETTS


 UNITED STATES OF AMERICA,                     ) Criminal No: 20-CR-10015-DJC
                                               )
               Plaintiff,                      )
                                               )
 v.                                            ) JUDICIAL ORDER OF REMOVAL
                                               )
 ZAOSONG ZHENG,                                )
                                               )
                Defendant.                     )


       Upon the application of the United States of America, by Andrew E. Lelling, United

States Attorney, District of Massachusetts, and Benjamin Tolkoff and Jason Casey,

Assistant United States Attorneys; upon the Application for, and Factual Allegations in

Support of, Judicial Removal; upon the statement and consent of Defendant Zaosong

Zheng and upon all prior proceedings and submissions in this matter; and full consideration

having been given to the matter set forth herein, the Court finds:

       1.     The defendant is not a citizen or national of the United States.

       2.     The defendant is a native of the People’s Republic of China and a citizen of

the People’s Republic of China.

       3.     The defendant was admitted into the United States on or about August 8,

2018, through the J-1 non-immigrant visa program (“J-1”).

       4.    The J-1 program ended on December 20, 2019, and the defendant failed to

depart the country by the expiration of the thirty-day grace period allowed for departure

after the J-1 program terminates.
       Case 1:20-cr-10015-DJC Document 161-1 Filed 01/06/21 Page 2 of 3




       5.    At the time of sentencing in the instant criminal proceeding, the defendant

will have been convicted in the United States District Court, District of Massachusetts,

under Count 2 of the Indictment, charging him with Making Material False, Fictitious or

Fraudulent Statements, in violation of 18 U.S.C. § 1001(a)(2).

       6.     The defendant is, and at sentencing will be, subject to removal from the

United States pursuant to Section 237(a)(1)(B) of the Immigration and Nationality Act

(Act), as amended, in that after admission as a nonimmigrant under Section 101(a)(15) of

the Act, remained in the United States for a time longer than permitted, in violation of this

Act or any other law of the United States.

       7.    The defendant is, and at sentencing will be, subject to removal from the

United States pursuant to Section 237(a)(2)(A)(i) of the Immigration and Nationality Act,

as amended, in that he has been convicted of a crime involving moral turpitude committed

within five years after admission for which a sentence of one year or longer may be

imposed.

       8.    The defendant has waived his right to notice and a hearing under Section

238(c) of the INA, 8 U.S.C. § 1228(c).

       9.    The defendant has waived the opportunity to pursue any and all forms of

relief and protection from removal.

       WHEREFORE, IT IS HEREBY ORDERED, pursuant to Section 238(c) of the INA,

8 U.S.C. § 1228(c), that the defendant is ordered removed from the United States to the

People’s Republic of China upon his sentencing, which removal is to be effected upon

completion of his term of incarceration.

                                             2
      Case 1:20-cr-10015-DJC Document 161-1 Filed 01/06/21 Page 3 of 3




                                                       6 2020.
DONE and ORDERED at Boston, Massachusetts, on January __,



                                     ____________________________________
                                                ________________
                                         HONORABLE
                                                ABLE DENISE J.J CASPER
                                                                C
                                         UNITED STATES DISTRICT JUDGE
                                         DISTRICT OF MASSACHUSETTS




                                      3
